Citation Nr: 0404700	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1999, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to July 
1970.  He is a combat veteran of the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities(TDIU), effective from February 9, 2001.  The 
veteran disagreed with the effective date assigned, arguing 
that the effective date should be established from the date 
that he was rated totally disabled for insurance purposes in 
December 1992.  He subsequently amended his claim, contending 
that the effective date should be April 11, 1997, the date of 
receipt of his original claim for VA compensation benefits.  
A rating decision dated in January 2003 established January 
14, 1999, as the effective date of the grant of the TDIU.  
The veteran continued his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim for VA compensation benefits 
was received on April 11, 1997.  

3.  A rating decision dated in August 1997 granted service 
connection for frostbite of the feet and rated the disorder 
10 percent disabling, effective from April 11, 1997.  A 
rating decision dated in July 1998 granted service connection 
for post-traumatic stress disorder and assigned a 10 percent 
rating, effective from April 11, 1997.  A rating decision 
dated in August 1998 granted service connection for hearing 
loss and rated the disability zero percent disabling, 
effective from April 11, 1997.  The combined service-
connected evaluation, effective from April 11, 1997, was 20 
percent.  

4.  The veteran's claim for secondary service connection for 
several disabilities was received on January 14, 1999.  

5.  A rating decision dated in October 1999 separately 
evaluated frostbite of the feet, assigning a 30 percent 
rating for each foot, effective from January 14, 1999.  
Service connection was also established for right knee 
arthritis, left knee arthritis, and tinea cruris and 
dermatitis of the groin, all secondary to service-connected 
cold injury.  Each of these disabilities was assigned a 10 
percent evaluation, effective from January 14, 1999.  The 
combined service-connected evaluation was 70 percent, 
effective from that date.  

6.  The veteran has an 11th grade education and post service 
employment as a farmer.  He last worked full time in 1992.  

7.  It is not shown that the veteran was unemployable prior 
to January 14, 1999, solely as a result of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 14, 
1999, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.321, 
3.400, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, including reports of VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase may be 
initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).  

The record shows that the veteran has an 11th grade education 
and post service occupational experience as a farmer.  He 
last worked full time in 1992.  

The RO granted an effective date for the award of a TDIU of 
January 14, 1999, the date of receipt of an informal claim 
for compensation benefits based on additional disability.  
The veteran claimed entitlement to service connection for 
arthritis secondary to service-connected cold injury and for 
a fungus of the groin area and feet secondary to service-
connected cold injury.  He also claimed entitlement to 
service connection for ulcer disease secondary to his 
service-connected post-traumatic stress disorder and 
medications he was required to take.  The RO denied the ulcer 
claim in a rating decision dated in October 1999.  

However, the rating decision of October 1999 separately 
evaluated frostbite of the feet, assigning a 30 percent 
rating for each foot, effective from January 14, 1999.  
Service connection was also established for right knee 
arthritis, left knee arthritis, and tinea cruris and 
dermatitis of the groin, all secondary to service-connected 
cold injury.  Each of these disabilities was assigned a 10 
percent evaluation, effective from January 14, 1999.  The 
combined service-connected evaluation was 70 percent, 
effective from that date.  

The RO has noted, and the veteran has conceded, that an 
effective date for the grant of a TDIU prior to April 11, 
1997, was not warranted because that was the date of filing 
of the veteran's initial claim for compensation.  Service 
connection was not in effect for any disability prior to 
April 11, 1997; accordingly, a TDIU could not be made 
effective prior thereto.  See 38 U.S.C.A. § 5110(a).  Thus, 
the issue is whether there is any basis for the grant of a 
TDIU between April 11, 1997, when the original compensation 
claim was received, and January 14, 1999, the current 
effective date for the TDIU.  

The record shows that the RO in August 1997 granted service 
connection for frostbite of the feet and rated the disorder 
10 percent disabling, effective from April 11, 1997.  A 
rating decision dated in July 1998 granted service connection 
for post-traumatic stress disorder and assigned a 10 percent 
rating, effective from April 11, 1997.  In August 1998, the 
RO granted service connection for hearing loss and rated the 
disability zero percent disabling, effective from April 11, 
1997.  Thus, the combined service connection evaluation, 
effective from April 11, 1997, was 20 percent.  

The RO therefore found that the veteran did not meet the 
schedular requirements for a TDIU prior to January 14, 1999.  
The RO noted that it was not until the October 1999 rating 
decision that the schedular requirements for a TDIU set forth 
in 38 C.F.R. § 4.16(a) were met.  The disabilities involving 
cold injury all had a common etiology and resulted in a 
combined evaluation of 60 percent.  When the 10 percent 
evaluation for post-traumatic stress disorder was considered, 
the combined service-connected evaluation was 70 percent.  

The record shows that the veteran was seen by VA on July 31, 
1997, for complaints referable to post-traumatic stress 
disorder.  It was noted that he did not have a history of 
psychiatric treatment.  His chief complaint was the problem 
of dwelling on things too much.  He said that he could not 
control his emotions and could not relax.  He reported that 
he just could not sleep and that he thought about Korea.  He 
was crying as he recalled war episodes.  He referred to 
"Escape from the Koreans."  

A VA psychiatric examination in April 1998 culminated in a 
diagnosis of chronic post-traumatic stress disorder.  The 
other diagnoses were essential hypertension, osteoarthritis 
of the knees, chronic bronchitis, and residuals of frostbite.  
The veteran's Global Assessment of Functioning (GAF) was 41 
to 50.  GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  The examiner in April 1998 seemed to suggest that 
the veteran was unemployable due solely to his post-traumatic 
stress disorder.  His diagnoses included "PTSD, chronic, 
unemployable."  Thus, the April 1998 VA examination report 
constituted an informal claim for a TDIU.  However, the 
examiner interpreted the veteran's GAF score as indicating an 
"[i]nability to seek and maintain employment due to his 
medical problems as well as [his] PTSD."  This suggests that 
the examiner's opinion regarding employability was predicated 
on the veteran's organic as well as inorganic disabilities.  
Service connection has not been established for essential 
hypertension or chronic bronchitis.  As indicated above, 
service connection was only later established for 
osteoarthritis of the knees.  

The veteran had Level I hearing in each ear on a VA audiology 
evaluation in August 1998.  These findings yield a 
noncompensable rating under Diagnostic Code 6100.  There is 
no evidence that the service-connected hearing loss was 
significantly disabling during the timeframe in question.  

The symptomatology associated with the veteran's service-
connected frostbite of the feet and post-traumatic stress 
disorder during the period of time in question does not 
demonstrate that the veteran was unemployable solely as a 
result of service-connected disorders.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993) (entitlement to a TDIU 
must be established solely on the basis of impairment arising 
from service-connected disorders).  The VA psychiatric 
examination in April 1998 reflected complaints of bad dreams 
twice a week, flashbacks, night sweats, depression, tension 
and nervousness, and suspiciousness of people.  The veteran 
had only a few friends.  Although a mental status examination 
revealed a depressed mood and anxiety, short-term memory 
loss, and sleep impairment that interfered with daytime 
activities, the veteran had no impairment of thought 
processes or communication, no persistent delusions or 
hallucinations, and no inappropriate behavior.  He had no 
suicidal or homicidal thoughts, ideation or intent.  He was 
able to maintain personal hygiene and other activities of 
daily living.  He was oriented in three spheres.  The veteran 
displayed no obsessive or ritualistic behavior, and his 
speech had normal flow and was coherent and goal-directed.  
He had no panic attacks or impaired impulse control, and he 
was competent for VA purposes.  

When evaluated by an Army internist in November 1997, the 
veteran's symptoms included local sensory neuropathy of the 
lower extremities, chronic pain in the lower extremities, 
disturbance of the nail growth of the toes, and arthritis of 
the toes.  However, no edema was noted in the extremities, 
and pulses were 2+ bilaterally.  

On VA examination in February 1998, both feet were cool to 
touch and displayed a slight pallor.  There was decreased 
sensation in the right foot to light touch, but pedal pulses 
were 2+ and symmetrical.  It was reported that the veteran 
had to rest often and elevate his feet.  It was also reported 
that he had daily pain and tingling in his feet.  The 
diagnoses were cold injury of the feet, degenerative joint 
disease of the feet, hammertoe deformity of the bilateral 2nd 
through 5th toes, and calcaneal spurs of the right foot.  

As noted above, the veteran reported that he had not worked 
since 1992 and that before that, he had worked as a farmer.  
On a VA orthopedic examination in March 2001, the veteran 
reported that he quit working because he was unable to do 
work "that required him to be on his feet all day or any 
bending or lifting because of his progressive low back 
pain."  Although he had service-connected disability of the 
feet, service connection was not established for advanced 
degenerative arthritis of the lumbar spine until a rating 
decision of October 2000, which assigned an effective date 
for service connection of July 22, 2000, the date of a VA 
examination that included x-ray evidence of the lumbar spine 
arthritis.  Service connection for other disabilities of the 
lower extremities characterized by arthritis was established 
no earlier than January 14, 1999.  It was not until January 
14, 1999, when service connection was established for a 
number of additional disabilities, that the veteran is shown 
to be unemployable due solely to his service-connected 
disabilities.  

It follows that the claim of entitlement to an effective date 
earlier than January 14, 1999, for the grant of a TDIU must 
be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

An effective date earlier than January 14, 1999, for the 
grant of a total rating based on individual unemployability 
due to service-connected disabilities is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



